Name: Commission Regulation (EEC) No 3111/88 of 7 October 1988 on the supply of various lots of white sugar as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 278/4 Official Journal of the European Communities 11 . 10. 88 COMMISSION REGULATION (EEC) No 3111/88 of 7 October 1988 on the supply of various lots of white sugar as food aid Whereas given the situation on the sugar market and the special nature of the sector, the supplies should be taken from C-sugar produced outside the production quotas, as defined in Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in the sugar sector (5), as last amended by Regulation (EEC) No 2306/88 (6) ; whereas under that Regulation refunds and monetary compensatory amounts may not be granted or export levies and monetary compensatory amounts may not be charged on exports of C-sugar, HAS ADOPTED THIS REGULATION THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 0, and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of courttries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and, beneficiary organizations 2 879,8 tonnes of white sugar ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Article 1 C-sugar shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) -No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its 'entirety and directly applicable in all Member States. Done at Brussels, 7 October 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12 . 1986, p. 1 .b) OJ No L 168 , 1 . 7. 1988, p. 7. (3) OJ No L 136, 26. 5 . 1987, p. 1 . h) OJ No L 204, 25. 7. 1987, p. 1 . (*) OJ No L 177, 1 . 7. 1981 , p . 4. h) OJ No L 274, 6 . 10 . 1988 , p . 24. 11 . 10 . 88 Official Journal of the European Communities No L 278/5 ANNEX I LOTS A, B, C and D 1 . Operation Nos ('): 874 to 877/88  Commission Decision of 8 June 1988 2. Programme : 1988 3 . Recipient ( ») : UNRWA Headquarters, Vienna International Centre, PO Box 700, A-1400 Vienna (telex 135310 UNRWA A) 4. Representative of the recipient (2) :  A : Beirut Port : , UNRWA Field Supply and Transport Officer, Lebanon, PO Box 947, Beirut, Lebanon :  B : Latakia Port : UNRWA Field Supply and Transport Officer, Syrian Arab Republic, PO Box 4313, Damascus, Syrian Arab Republic ;  C : Aqaba Port : UNRWA Field Supply and Transport Officer, Jordan, PO Box 484, Amman, Jordan  D : Ashdod Port : UNRWA Field Supply and Transport Officer, West Bank, PO Box 19149, Jerusalem, Israel 5. Place or country of destination : A : Lebanon ; B : Syrian Arab Republic ; C : Jordan ; D : Israel 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (10) : white sugar of category 2 standard quality [Council Regulation (EEC) No 793/72 (Official Journal of the European Communities No L 94 of 21 April 1972, page 1 )] meeting the requirements set out in Article 3 (3) of Commission Regulation (EEC) No 2103/77 (Official Journal of the European Communities No L 246 of 27 September 1977, page 12) 8 . Total quantity : 1 611,8 tonnes 9 . Number of lots : four (A : 365 tonnes ; B : 16Q tonnes ; C : 509 tonnes ; D : 577,8 tonnes) 10 . Packaging and marking (4) : new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 grams, net capacity 50 kilograms (in 20-foot containers 'FLC/LCL shipper's count-load and stowage') (8) Marking on bags (at least 5 cm high) :  A : 'ACTION No 874/88 / SUGAR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / BEIRUT'  B : 'ACTION No 875/88 / SUGAR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / LATAKIA'  C : 'ACTION No 876/88 / SUGAR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / AQABA'  D : 'ACTION No 877/88 / SUGAR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / ASHDOD' 1 1 . Method of mobilization f) : C-sugar produced in the Community as defined at (c) in the fourth sub ­ paragraph of Article 24 ( 1 ) of Regulation (EEC) No 1785/81 12. Stage of supply : free at port of landing  landed \ 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : A  Beirut ; B  Latakia ; C  Aqaba ; D  Ashdod (12) 16 . Address of the warehouse and, if appropriate, port of landing :  17. Period for marking the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10 to 25 November 1988 18 . Deadline for the supply : 25 December 1988 19 . Procedure for determining the costs of supply : invitation to tender No L 278/6 Official Journal of the European Communities 11 . 10 - 88 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 25 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 8 November 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 November 1988 (c) deadline for the supply : 30 December 1988 22. Amount of the tendering security 0 : 15 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a l'attention de Monsieur N. Arend, batiment Loi 120, bureau 7/58 , 200, rue de la Loi, B-1049 Brussels, telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) :  11 . 10 . 88 Official Journal of the European Communities No L 278/7 ANNEX II 1 . Operation No ('): 780/88  Commission Decision of 19 May 1987 2. Programme : 1987 3 . Recipient : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, Service logistique, BP 372, CH-121 1 GenÃ ¨ve 19 (tel . : 34 55 80, telex 22555 LRCS CH) /' 4. Representative of the recipient (2) : Croissant-Rouge algerien, 15 Bis, Bd. Mohamed V Alger (tel ¢ 264 57 27/28, telex HILAL 67356 DZ) 5. Place or country of destination : Algeria 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3) : white sugar of category 2 standard quality (Council Regulation (EEC) No 793/72 (Official Journal of the European Communities No L 94 of 21 April 1972, page 1 )) meeting the requirements set out in Article 3 (3) of Commission Regulation (EEC) No 2103/77 (Official Journal of the European Communities No L 246 of 27 September 1977, page 12) 8 . Total quantity : 200 tonnes 9 . Number of lots : one 10 . Packaging and marking : (4) new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 grams, net capacity 50 kilograms (in 20-foot containers 'FLC/LCL shipper's count-load and stowage') (8) : Marking on bags (at least 5 cm high): ACTION N0 780/88 / a red crescent with the points facing to the right / SUCRE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE (LICROSS) / POUR DISTRIBUTION GRATUITE / ALGER' 11 . Method of mobilization f) : C-sugar produced in the Community as defined at (c) in the fourth sub ­ paragraph of Article 24 ( 1 ) of Regulation (EEC) No 1785/81 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Alger 1 6 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10 to 25 November 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 25 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 8 November 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 November 1988 (c) deadline for the supply : 5 January 1989 22. Amount of the tendering security 0:15 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, batiment Loi 120, bureau 7/58, 200, rue de la Loi , B-1049 Brussels, telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) :  No L 278/8 Official Journal of the European Communities 11 . 10 . 88 ANNEX III 1 . Operation No (') : 676/88  Commission Decision of 19 May 1987 2. Programme : 1987 3 . Recipient (") : League of Red Cross and Red Crescent Societies, Logistics Service, PO Box 372, CH-1211 Geneva 19 (tel.: 34 55 80, telex : 22555 LRCS CH) 4. Representative of the recipient (2) : Mr. D. Pewitt, Head of Delegation, c/o The Sudanese Red Cres ­ cent, PO Box 235, Khartoum (tel.: 720 11 /728 77, telex : 23006 LRCS SD). 5 . Place or country of destination : Sudan 6. Product to be mobilized : white sugar 7 . Characteristics and quality of the goods (3) : white sugar of category 2 standard quality (Council Regulation (EEC) No 793/72 (Official Journal of the European Communities No L 94 of 21 April 1972, page 1 )) meeting the requirements 1 set out in Article 3 (3) of Commission Regulation (EEC) No 2103/77 (Official Journal of the European Communities No L 246 of 27 September 1977, page 12) 8 . Total quantity : 50 tonnes 9 . Number of lots : one 10. Packaging and marking : (4) new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 grams, net capacity 50 kilograms (in 20-foot containers 'FLC/LCL shipper's count-load and stowage') (8) : Marking on bags (at least 5 cm high) : 'ACTION N ° 676/88 / a red crescent with the points towards the right / SUGAR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES / FOR FREE DISTRIBUTION / PORT SUDAN' 11 . Method of mobilization Q : C-sugar produced in the Community as defined at (c) in the fourth sub ­ paragraph of Article 24 ( 1 ) of Regulation (EEC) No 1785/81 1 2. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Port Sudan 16. Address of the warehouse and, if appropriate , port of landing :  17. Period for marking the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10 to 25 November 1988 18 . Deadline for the supply : 5 January 1989 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 25 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 8 November 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 November 1988 (c) deadline for the supply : 10 January 1989 22. Amount of the tendering security (*) : 15 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a l'attention de Monsieur N. Arend, batiment Loi 120, bureau 7/58, 200, rue de la Loi, B-1049 Brussels, telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) :  11 . 10 . 88 Official journal of the European Communities No L 278/9 ANNEX IV 1 . Operation No (') : 675/88  Commission Decision of 19 May 1987 2. Programme : 1987 3 . Recipient : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, Service logistique, BP 372, CH-121 1 GenÃ ¨ve 19 (tel . : 34 55 80, telex 22555 LRCS CH) (") 4. Representative of the recipient (2) : DÃ ©lÃ ©gation de la Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, BP, Gao-Ville, Mali 5 . Place or country of destination : Mali 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3) : white sugar of category 2 standard quality (Council Regulation (EEC) No 793/72 (OfficialJournal of the European Communities No L 94 of 21 April 1972, page 1 )) meeting the requirements set out in Article 3 (3) of Commission Regulation (EEC) No 2103/77 (OfficialJournal of the European Communities No L 246 of 27 September 1977, page 12) 8 . Total quantity : 18 tonnÃ ©s 9 . Number of lots : one 10. Packaging and marking (4) : new jute bags , with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 grams, net capacity 50 kilograms (in 20-foot containers 'FLC/LCL shipper's count-load and stowage') (8) : Markings on the bags : a red cross 10 x 10 cm followed by (in letters at least 5 cm high) : 'ACTION N0 675/88 / SUCRE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE (LICROSS) / POUR DISTRIBU ­ TION GRATUITE / GAO-VILLE' 11 . Method of mobilization Q : C-sugar produced in the Community as defined at (c) in the fourth sub ­ paragraph of Article 24 ( 1 ) of Regulation (EEC) No 1785/81 12. Stage of supply : free at destination (entrepÃ ´ts Croix-Rouge de Gao-Ville) 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  , 16. Address of the warehouse and, if appropriate, port of landing : entrepots Croix-Rouge de Gao ­ Ville 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10 to 25 November 1988 18 . Deadline for the supply : 25 January 1989 19 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 25 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 8 November 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 November 1988 (c) deadline for the supply : 30 January 1989 22. Amount of the tendering security 0=15 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a l'attention de Monsieur N. ArenH batiment Loi 120, bureau 7/58 , 200, rue de la Loi, B-1049 Brussels, telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) :  No L 278/ 10 Official Journal of the European Communities 11 . 10. 88 ANNEX V 1 . Operation No ('): 932/88  Commission Decision of 9 June 1988 2. Programme : 1988 3. Recipient : ENACOMO, avenue Samora Maehel n0 285, 10 Andar, CP No 698, Maputo, Mozambique (tel . 30 171 /5 ; telex. 6-387 of 6-350) 4. Representative of the recipient (2) : ENACOMO, avenue Samora Machel n ° 285 10, CP No 698, Andar 5 . Place or country of destination : Mozambique 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3) : white sugar of category 2 standard quality (Council Regulation (EEC) No 793/72 (Official Journal of the European Communities No L 94 of 21 April 1972, page 1 )) meeting the requirements set out in Article 3 (3) of Commission Regulation (EEC) No 2103/77 (Official Journal of the European Communities No L 246 of 27 September 1977, page 12) 8 . Total quantity : 1 000 tonnes 9 . Number of lots : one 10 . Packaging and marking : (4) new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 grams, net capacity 50 kilograms Marking on bags (at least 5 cm high) : 'ACÃ Ã O N? 932/88 / AÃ Ã CAR / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA 11 . Method of mobilization (J) : C-sugar produced in the Community as defined at (c) in the fourth sub ­ paragraph of Article 24 ( 1 ) of Regulation (EEC) No 1785/81 1 2. Stage of supply : free at port of landing  landed ) 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Maputo 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10 to 25 November 1988 18 . Deadline for the supply : 25 December 1988 19. Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 25 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 8 November 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10 to 25 November 1988 (c) deadline for the supply : 25 December 1988 22. Amount of the tendering security 15 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, batiment Loi 120, bureau 7/58, 200, rue de la Loi, B-1049 Brussels, telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) :  11 . 10. 88 Official Journal of the European Communities No L 278/ 11 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : ANNEXES I, II, III and IV : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. ANNEX V : F.S.C. Da Camara (telex 6-146 CEE MO ; tel.: Maputo 74 40 92/3/4) (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 level . The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin,  phytosanitary certificate . (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32, 236 10 97, 235 01 30, 236 20 05. (6) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8. 1987 p. 56) is not applicable . The rules given in Commission Regulation (EEC) No 2630/81 of 10 September 1981 (OJ No L 258, 11 . 9 . 1981 , p. 16) apply to exportation of sugar supplied under this Regulation . 0 The rule provided at the second indent in point (a) of Article 18 (2) of Regulation (EEC) No 2103/77 is binding for determination of the sugar category. (8) Supply free at terminal, as provided for in Article 14 (5) (a) of Regulation (EEC) No 2200/87, implies that the following costs at the port of landing shall be borne by the successful tenderer :  should containers be used on a FCL/FCL or LCL/FCL basis, all costs of unloading and transportation from the under hook stage up to the designated destuffing area via, if any, transit check shed area. The costs of destuffing the goods from the containers, local charges incurred at a later stage, and costs occasioned by delays of detention or returning the containers are to be borne by the recipient,  should containers be used on an LCL/LCL or FCL/LCL basis, all the costs of unloading and transpor ­ tation from the under hook stage up to the designated destuffing area via, if any, transit check shed area and by way of derogation from the aforementioned paragraph 5 (a) of Article 14, the LCL charges (destuffing of the goods). The local charges incurred after the stage of destuffing the goods from the containers are to be borne by the recipient. (9) The supplier is to detail the Manager, Supply Division, UNRWA, Vienna, by telex 135310 UNRWA A, the name of the carrying vessel, names and addresses of shipping agent and insurance agent at port of discharge. (10) Certificates and documents required for each shipment :  one original and two copies of insurance certificate,  one original and two copies of health certificate,  one original and two copies of inspection certificate regarding quality, quantity and packing,  one certificate of non-contamination by radioactivity. (") The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. (12) Ashdod : Consignment to be stowed in 20-foot containers containing not more than 17 tonnes each, net ; not more than 30 containers are to be shipped on any vessel .